Case: 12-11761     Date Filed: 05/29/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________

                             No. 12-11761
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 9:10-cv-80526-WPD

SELECT EXPORT CORPORATION,
a Florida corporation,

                                                               Plaintiff - Counter
                                                           Defendant - Appellant,

                      versus

JACK RICHESON & CO.,
a Wisconsin corporation,

                                                             Defendant - Counter
                                                             Claimant - Appellee,

TRIDENT INDUSTRIA DE PRECISAO LTD.,
a foreign corporation,
JERRY’S ARTARAMA N.C., INC.,
a North Carolina corporation,
UTRECHT MANUFACTURING CORP.,
a New Jersey corporation,
DAVID SCHWARTZ.,
individually, et al.,

                                                           Defendants -Appellees.
                Case: 12-11761       Date Filed: 05/29/2013       Page: 2 of 4


                             __________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                      (May 29, 2013)

Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:


       Select Export Corporation (SEC) appeals the district court’s denial of its

Rule 59(e) motion to alter or amend a final judgment. In its motion, SEC argued

the final judgment was invalid because it was based on an unenforceable

settlement agreement. According to SEC, the settlement was unenforceable

because its prior counsel was not authorized to enter it on SEC’s behalf. The

district court, however, disagreed with SEC and adopted the magistrate judge’s

finding that SEC’s prior counsel was indeed authorized to enter the settlement. On

appeal, SEC contends the district court did not apply the correct legal standard in

reaching that conclusion, and therefore the court abused its discretion by denying

SEC’s Rule 59(e) motion. We affirm. 1

       When determining whether an attorney was authorized to enter a settlement
       1
         We review a district court’s denial of a Rule 59(e) motion to alter or amend a judgment
for abuse of discretion. Mincey v. Head, 206 F.3d 1106, 1137 (11th Cir. 2000). An abuse of
discretion occurs if the court applies an erroneous legal standard or makes clearly erroneous
findings of fact. Id. at 1137 n.69.
                                                 2
              Case: 12-11761     Date Filed: 05/29/2013   Page: 3 of 4


agreement, we look to the law of the state in which the agreement was entered.

Murchison v. Grand Cypress Hotel Corp., 13 F.3d 1483, 1485 (11th Cir. 1994).

Under Florida law, the settlement agreement is valid if SEC’s prior counsel had

“clear and unequivocal” authority to enter it on SEC’s behalf. See Weitzman v.

Bergman, 555 So. 2d 448, 449–50 (Fla. 4th DCA 1990). Although the district

court expressly adopted the magistrate judge’s finding that SEC’s prior counsel

had “clear and unequivocal” authority, SEC asserts the court “could not possibly

have employed” that standard in denying its Rule 59(e) motion.

      SEC’s contention is meritless. Because SEC challenges only the district

court’s legal standard and not its factual findings, SEC has abandoned any claim

that those findings are erroneous. See, e.g., United States v. Jernigan, 341 F.3d

1273, 1283 n.8 (11th Cir. 2003) (holding that unless parties “plainly and

prominently” raise a claim or issue on appeal it “will be considered abandoned”).

Accordingly, we accept as true the following facts: (1) SEC “authorized [its prior

counsel] to negotiate a stipulated settlement of the instant case on behalf of” SEC,

(2) SEC and its prior counsel were in “frequent” communication during settlement

negotiations, (3) SEC was informed of and “agreed” to “the terms of the proposed

settlement,” and (4) SEC’s prior counsel “did not receive notice” of SEC’s “second

thoughts about the stipulation” until “well after the stipulation had become binding

                                          3
              Case: 12-11761    Date Filed: 05/29/2013   Page: 4 of 4


and enforceable.” On those facts, the district court did not err in concluding SEC’s

prior counsel had “clear and unequivocal” authority to enter the stipulated

settlement at the time the agreement was executed and filed. See Murchison, 13

F.3d at 1485–87.

      The district court’s order denying SEC’s Rule 59(e) motion to alter or

amend the final judgment in this case is AFFFIRMED.




                                         4